           CASE 0:19-cv-01453-PJS-ECW Doc. 132 Filed 06/15/21 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


    Jaime Beck, Byron Hanson, and                     Civil Action No. 19-CV-01453
    Lynn Melcher, individually and on behalf                    (PJS/ECW)
    of all others similarly situated,

           Plaintiffs,

    v.

    William F. Austin, Brandon Sawalich,
    Jerome Ruzicka, Scott A. Nelson,
    Lawrence W. Miller, W. Jeffrey Taylor,
    Jeffrey Longtain, and Starkey
    Laboratories, Inc.,

           Defendants.


            ORDER GRANTING PLAINTIFFS’ AMENDED MOTION FOR
         PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND
                             NOTICE PLAN


          This matter is before the Court on Plaintiffs’ Motion for Preliminary Approval of

the Class Action Settlement and Notice Plan (“Motion”). Based on all of the files, records,

and proceedings herein, IT IS HEREBY ORDERED THAT:

Preliminary Approval of Settlement Agreement and Certification of Settlement Class

          1.     This Court has jurisdiction over this action and each of the parties to the

Settlement Agreements.1 Upon review of the record, the Court finds that the proposed




1
   Unless otherwise noted, all capitalized terms shall have the same meaning as in the
Settlement Agreements (also referred to herein collectively as “Settlement”), which were
attached as Exhibits A (the Starkey Settlement) and C (the Taylor Settlement) to the
Declaration of Kate M. Baxter-Kauf [ECF Nos. 129-1 and 129-3].
        CASE 0:19-cv-01453-PJS-ECW Doc. 132 Filed 06/15/21 Page 2 of 5




Settlement Agreements, which were arrived at by arm’s length negotiations by highly

experienced counsel, fall within the range of possible approval and are hereby preliminarily

approved, subject to further consideration at the Court’s Final Approval Hearing.

The Court finds that the Settlement Agreements are preliminarily determined to be fair,

reasonable, adequate, and in the best interests of the Settlement Class, raise no obvious

reasons to doubt their fairness, and raise a reasonable basis for presuming that the

Settlement Agreements and their terms satisfy the requirements of Federal Rules of Civil

Procedure 23(c)(2) and 23(e) and due process so that notice of the Settlement should be

given to the Settlement Class.

       2.     This Court certifies a Settlement Class defined as: All persons who are or

were participants in, or beneficiaries of, the Starkey Laboratories, Inc. Employee Stock

Ownership Plan at any point during the class period. The class begins on January 1, 2006

and continues through December 31, 2017. Excluded from the class are the Court,

Defendants, and the Releasees, as defined in Paragraph 17 of the Starkey Settlement and

Paragraph 13 of the Taylor Settlement.

       3.     The Court appoints the law firm of Lockridge Grindal Nauen P.L.L.P. as

Class Counsel for the Settlement Class.

                                 Approval of the Notice Plan

       4.     The Court hereby directs notice to be distributed to the Settlement Class

members pursuant to Federal Rule of Civil Procedure (“Rule”) 23(c)(2).

       5.     The proposed notice plan, which calls for individual notice via mail and

email to all members who can be identified through reasonable effort, as set forth in the


                                             2
        CASE 0:19-cv-01453-PJS-ECW Doc. 132 Filed 06/15/21 Page 3 of 5




Motion and the supporting declaration, complies with Rule 23(c)(2)(B) and due process,

because it constitutes the best notice that is practicable under the circumstances.

       6.     Specifically, Class Counsel will cause to be transmitted by the Notice

Deadline a Notice to Settlement Class Members in the form outlined in Exhibits D and E

and attached to the Declaration of Kate M. Baxter-Kauf that includes: Notice of the

Settlement; a description of the material terms of the Settlement; a date by which

Settlement Class Members may object to or exclude themselves from the Settlement; the

date upon which the Final Approval Hearing will occur; and contact information at which

Settlement Class Members may access this Settlement, other related documents and

information, or request additional information, including a website address. The Court

finds that this Notice Plan and the manner of its transmission comply with Rule 23(c)(2)(B)

and due process because the notices and forms are reasonably calculated to adequately

apprise Settlement Class of (i) the nature of the action; (ii) the definition of the class

certified; (iii) the class claims, issues, or defenses; (iv) that a Settlement Class member may

enter an appearance through an attorney if the member so desires; (v) that the court will

exclude from the Settlement Class any member who requests exclusion; (vi) the time and

manner for requesting exclusion; and (vii) the binding effect of a class judgment on

members of the class under Rule 23(c)(3). The Court specifically approves the form of the

Notice outlined in Exhibits D and E to the Baxter-Kauf Declaration [ECF Nos. 129-4 and

129-5]. Non-substantive changes, such as typographical errors, maybe made to the notice

documents by agreement of the parties without leave of the Court.




                                              3
        CASE 0:19-cv-01453-PJS-ECW Doc. 132 Filed 06/15/21 Page 4 of 5




       7.     So that the proposed Notice Plan may be carried out, Defendant Starkey

Laboratories, Inc., is directed to provide current address and e-mail information to Class

Counsel consistent with the schedule below.

                  Schedule for Class Notice and the Fairness Hearing

       8.     The Court hereby sets the below schedule for the dissemination of notice to

potential members of the Settlement Class, for members of the Settlement Class to object

to or exclude themselves from the Settlement Agreements, and for the Court’s Final

Approval Hearing, at which time the Court will determine whether the Settlement

Agreements should be finally approved as fair, reasonable, and adequate. This Court may

order the Fairness Hearing to be postponed, adjourned, or continued. If that occurs, the

updated hearing date shall be posted on the Settlement Website, but other than the website

posting the Parties will not be required to provide any additional notice to Settlement Class

members.    Pursuant to any applicable orders relating the COVID-19 emergency or

otherwise, the Final Approval Hearing may take place remotely, including via telephone

or video conference.

            DATE                                        EVENT

 March 22, 2021 (Starkey)
                               Settling Defendants to serve or cause to be served to
 June 10, 2021 (Taylor)
                               appropriate Federal and State officials pursuant to the
 (10 days of the filing of
                               Class Action Fairness Act of 2005, 28 U.S.C. § 1715
 the motion for
                               required notice and/or materials.
 preliminary approval)

 July 6, 2021
                               Notice Deadline: Class Counsel to provide direct mail and
 (21 days after entry of the
                               email notice, and implement Notice Plan ordered by the
 preliminary approval
                               Court
 order)



                                              4
      CASE 0:19-cv-01453-PJS-ECW Doc. 132 Filed 06/15/21 Page 5 of 5




         DATE                                        EVENT

September 7, 2021
(60 days after the Notice   Opt-Out and Objection Deadline
Deadline)

September 14, 2021          Class Counsel to provide Settling Defendants and Horizon
(7 days after the Opt-Out   Bank of list of all persons who have timely and adequately
Deadline)                   requested exclusion from the Settlement Class and all
                            Objections received on the Objection Deadline

September 20, 2021          Class Counsel to file a motion for final approval of the
(30 days before Final       Settlement and a motion for attorneys’ fees, costs, and
Approval Hearing)           expenses, and for Service Awards

October 1, 2021             Deadline for Objectors, if any, to file response to Class
(at least 17 days before    Counsel’s motions for final approval of the Settlement, for
Final Approval Hearing)     attorneys’ fees, costs, and expenses, and for Service
                            Awards

October 8, 2021             Deadline for Class Counsel to file response to any filings
(at least 10 days before    by objectors, and any replies in support of final approval
Final Approval Hearing)     of the Settlement and/or Class Counsel’s application for
                            attorneys’ fees, costs, and expenses, and for any Service
                            Awards

October 20, 2021, at 8:30
a.m. in Courtroom 14E
(at least 90 days after
mailing of CAFA Notice      Final Approval Hearing
and 118 days after entry
of the preliminary
approval order)


     IT IS SO ORDERED.


DATED: June 15, 2021
                                       HON. PATRICK J. SCHILTZ




                                          5
